Citation Nr: 0209602	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to April 
1972 and from October 1980 to October 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was previously before the Board in August 2000.  At 
that time, the Board found that new and material evidence to 
reopen the previously denied claim for service connection for 
PTSD had been submitted and that aspect of the claim was 
allowed.  The case was then remanded for the RO to consider 
the issue on the merits.  


FINDING OF FACT

The veteran has PTSD as a result of his service in Vietnam 
during his first period of active duty.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
applicable to cases involving applications to reopen a 
previously denied claim on the basis of new and material 
evidence.  Quartuccio v. Principi (U.S. Vet. App. No. 01-997 
June 19, 2002).  

The regulations implementing the VCAA were adopted on August 
29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The RO has not reviewed the veteran's claim in conjunction 
with the new legislation, but the Board finds that all 
pertinent evidence has been obtained and the veteran has been 
afforded a VA examination and informed of the criteria 
necessary to establish his claim.  Therefore, the Board finds 
that the veteran has not been prejudiced and it may proceed 
with a decision.  38 U.S.C.A. §§ 5103, 5103A (West Supp 
2001); 66 Fed. Reg. 45631 (2001) (to be codified at 38 C.F.R. 
§ 3.159(d)); Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran is claiming service connection for PTSD.  The 
Board has reviewed the entire evidence of record, including 
the service medical records from both of the veteran's 
periods of active duty, a report of a VA compensation 
examinations performed in September 1993 and August 1998, and 
reports of VA outpatient and inpatient treatment dated from 
January 1998.  The earliest indication of record of PTSD is 
shown on an outpatient treatment record dated in February 
1998 at which time it was noted that this condition had not 
been ruled out.  The earliest diagnosis of PTSD is shown on a 
report of VA hospitalization, dated in April 1998.  

An examination was conducted by VA in August 1998.  At that 
time, the veteran's military history, including a description 
of some the stressful events that the veteran claimed had 
occurred while he was serving in Vietnam were described.  
These included being attacked while on night patrol and 
losing two good friends whom the veteran knew only as 
"Tiger" and "Mr. Mike."  He had nightmares regarding this 
event.  The veteran reported numerous symptoms of PTSD and 
the diagnosis was PTSD, chronic.  

Subsequent VA outpatient records show that he received 
intermittent counseling for his PTSD.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304 (f); 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy. Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
West v. Brown, 7 Vet. App. 70 (1994).

As the veteran been diagnosed as having PTSD, service 
connection must be established if he has verified stressors 
that are shown to have caused this disorder. "Where there 
has been an "unequivocal" diagnosis of PTSD by mental 
health professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors).  In examining 
these diagnoses, the adjudicators may reject a claim only 
upon finding a preponderance of the evidence against a PTSD 
diagnosis, against the occurrence of in-service stressor(s), 
or against the connection of the present condition to the in-
service stressor(s)."  Cohen v. Brown, 10 Vet. App. 128 153 
(1997) (Nebeker, C.J, concurring).

The veteran's service records show that he served with two 
engineering units while in Vietnam.  His military 
occupational specialty (MOS) was as a crane shovel operator.  
While he has indicated in his statements that the units were 
combat engineers, the record shows that they were actually 
construction engineer units.  This does not; however, rule 
out the possibility that the veteran may have been engaged in 
combat with the enemy while attached to these units.  

The RO requested a report from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), asking that facility 
to attempt to verify the veteran's stressors, to include, but 
not be limited to, the July 3, 1970 death of a serviceman who 
the veteran claimed to have known and witnessed his death.  
In April 2001, USASCRUR responded that a casualty report 
shows that this man was killed-in-action on July 3, 1970 in 
Tay Ninh Province, which was located in the III Corp Tactical 
Zone of Vietnam.  The dead man's MOS was an engineer 
equipment repairman.  The records do not show that this man 
was assigned to the veteran's unit while the veteran was so 
assigned during his tour of duty from May 22 to July 4, 1970.  

USASCRUR also noted that the Operational Reports/Lessons 
Learned of the 554th Engr Bn and the 588th Engr Bn (the higher 
headquarters of the veteran's unit, the 595th Engr Co) while 
he was stationed in Vietnam do show that both units suffered 
casualties during the time that the veteran was so assigned.  
Specifically, the Board notes that the reports show that the 
veteran's unit was active in the assistance of combat support 
of an offensive in Cambodia.  From May 1 throughout July 31, 
1970, 17 Purple Hearts, 45 Bronze Stars (4 with "V" device) 
and 152 Army Commendation Medals (6 with "V" device) were 
awarded.  It was also reported that from May 1 to July 4, 
1970, the Battalion and attached units were committed nearly 
100 percent to combat support missions.  

The Board finds that the report of USASCRUR is sufficient for 
a determination to be made that the veteran did, in fact, 
engage in combat with the enemy.  While the specificity of 
some of the veteran's statements relative to the stressors 
appear to be inconsistent, the Board is aware that were are 
considering events that occurred over 30 years ago.  The 
Board does not find such inconsistencies to be clear and 
convincing evidence to the contrary.  

As the veteran is shown to have engaged in combat, 
independent verification of his stressors is not necessary.  
Furthermore, the veteran has a confirmed diagnosis of PTSD 
that is related to his combat experiences while in Vietnam.  
Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

